          Case 1:19-cv-10079-JGD Document 4 Filed 03/14/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


ELENA KURBATZKY, authorized agent            )
of HARMONY HOUSE HEALTH                      )
CARE, LLC,                                   )
                                             )      CIVIL ACTION
                Plaintiff,                   )      NO 19-10079-JCB
                                             )
           v.                                )
                                             )
DANIEL KRISTOLA, et al.,                     )
                                             )
                Defendants.                  )


                               MEMORANDUM AND ORDER

                                         March 14, 2019

DEIN, U.S.M.J.

       For the reasons set forth below, Harmony Home Health Care LLC must retain counsel

and pay the filing fee. If Elena Kurbatzky desires to proceed with this litigation, an amended

complaint must be filed and will be subject to preliminary screening pursuant to 28 U.S.C. §§

1915(e)(2), 1915A.

                                      I. BACKGROUND

       Plaintiff Elena Kurbatzky, proceeding pro se, filed a complaint on behalf of a home

healthcare provider, challenging the government’s actions in terminating the company as a

Medicare provider and seeking to recoup alleged Medicare overpayments. (Docket No. 1).

Named as defendants are the United Centers for Medicare and Medicaid Services (“CMS”) and

three CMS administrators. Id. at ¶ I(B) (the defendants). Although the case caption identifies

the plaintiff as “Elena Kurbatzky, authorized agent of Harmony Home Health Care LLC,” the
           Case 1:19-cv-10079-JGD Document 4 Filed 03/14/19 Page 2 of 4



final section of the complaint identifies the plaintiff as “Harmony Home Health Care LLC”

followed by “Elena Kurbatzky, authorized agent.” Id. at ¶ V(A).

        As best can be gleaned from the complaint and accompanying exhibits, Kurbatzky brings

this action on behalf Harmony Home Health Care, LLC, a company that is alleged to be a limited

liability company incorporated under the laws of the Commonwealth of Massachusetts with its

principal place of business in Massachusetts. Id. at ¶ II(B)(1)(b). The complaint alleges that

Harmony Home Health Care LLC “was unreasonably terminated in Medicare (as Medicare

provider) on 8/31/2017 [and] unreasonably initially terminated by MassHealth and unreasonably

suspended payments.” Id. at ¶ III (statement of claim). For relief, the complaint seeks

reinstatement of Harmony Home Health Care LLC “1) as Mass Health Provider; 2) as Medicare

Provider; 3) release money suspended by National Government Services, Inc., [and] 4) pay

loss[,] due to non-professional termination[, in the amount of] $1,200,000.” Id. at ¶ IV (relief).

        With the complaint, Kurbatzky filed a motion for leave to proceed in forma pauperis

accompanied by an inmate transaction report (Docket No. 2). This action was assigned pursuant

to the Court's Program for Random Assignment of Civil Cases to Magistrate Judges.

                                          II. DISCUSSION

        As an initial matter, it appears that this case cannot proceed as filed because the plaintiff

is a limited liability company. Absent a showing that Kurbatzky is a licensed attorney able to

practice before this court, she cannot proceed on behalf of Harmony Home Health Care LLC, nor

can the company proceed in forma pauperis. Corporations are unable to appear pro se, and the

Court will not recognize the appearance of a firm or corporation unless it is accompanied by the

appearance of at least one attorney. District of Massachusetts Local Rule 83.5.5(c) (providing

that “[a] corporation, partnership, limited liability company, trust, estate, or other entity that is



                                                   2
           Case 1:19-cv-10079-JGD Document 4 Filed 03/14/19 Page 3 of 4



not an individual may not appear pro se.”); Rowland v. California Men's Colony, Unit II Men's

Advisory Council, 506 U.S. 194, 199–206 (1993) (recognizing the majority rule that prohibits

corporations, partnerships and associations from appearing in federal court “otherwise than

through a licensed attorney,” and linking the right to proceed in forma pauperis to this limitation,

concluding that an association of prison inmates did not qualify as a “person” under 28 U.S.C. §

1915, 42 U.S.C. § 1983); Instituto de Educacion Universal Corp. v. United States Dep't of Educ.,

209 F.3d 18 (1st Cir. 2000) (distinguishing rule that corporation must be represented by counsel

by holding that corporate officer may sign notice of appeal, so long as counsel is retained

promptly to prosecute the appeal); Volumetric Imaging, Inc. v. Teledyne, Inc., 194 F.R.D. 373,

375 (D. Mass. 2000) (“Corporations, despite their pervasive role in our modem society, are not

human beings. Although we are prone to regard them as living entities, they are only creatures of

the state subject to government regulation and control. One of the time-hallowed restrictions on

corporations has been that, in court proceedings, they must be represented by a licensed attorney.

There is nothing unfair, illegal or unconstitutional in this requirement.”).

        Here, Elena Kurbatzky seeks to bring suit on behalf of Harmony Home Health Care LLC.

However, Kurbatzky may act pro se only on her own behalf, and she may not represent the

interests of Harmony Home Health Care LLC because she is not alleged to be a duly-licensed

attorney. See 28 U.S.C. § 1654 (appearance personally or by counsel); District of Massachusetts

Local Rule 83.5.5(b) (providing that “[a]n individual appearing pro se may not represent any

other party and may not authorize any other individual who is not a member of the bar in this

district to appear on his or her behalf.).

        If Harmony Home Health Care LLC intends to proceed in this action, it must retain

counsel and pay the filing fee. To the extent Elena Kurbatzky wishes to proceed on her own



                                                  3
             Case 1:19-cv-10079-JGD Document 4 Filed 03/14/19 Page 4 of 4



behalf, she will be granted an opportunity to file an amended complaint. Because she is in

custody, Kurbatzky is advised that prisoner plaintiffs are not entitled to a complete waiver of the

filing fee. If she proceeds on her own behalf, and her motion to proceed in forma pauperis is

granted, the Court will direct the appropriate prison official to withdraw an initial partial

payment from the plaintiff’s account, followed by payments on a monthly basis until the entire

$350.00 filing fee is paid in full. See 28 U.S.C. § 1915(b)(1)-(2). Even if the action is dismissed

upon a preliminary screening, see 28 U.S.C. §§ 1915(e)(2), 1915A, the plaintiff remains

obligated to pay the filing fee, see McGore v. Wrigglesworth, 114 F.3d 601, 607 (6th Cir. 1997).

                                       III. CONCLUSION

        For the foregoing reasons,

       (1) if Kurbatzky wishes to proceed with this action, she must file an amended complaint

within 21 days of the date of this Memorandum and Order;

       (2) action on Kurbatzky’s motion to proceed in forma pauperis is deferred;

       (3) a notice of appearance of counsel on behalf of Harmony Home Health Care LLC

accompanied by payment of the filing fee must be filed within 21 days of the date of this

Memorandum and Order; and

       (4) failure to comply with these directives will subject this case to dismissal without

prejudice.

                                                       SO ORDERED.


                                                        /s/ Judith Gail Dein
                                                       Judith Gail Dein
                                                       U.S. Magistrate Judge




                                                  4
